Broyees, O. J.
1. When this case was here before (32 Ga. App. 69, 122 S. E. 644), this court ruled that those portions of the defendant’s plea which referred to alleged transactions between the plaintiff and a person not a party to the suit should have been stricken on the special demurrer interposed, and the judgment was reversed because the de*119murrer was overruled by the trial court. Upon the trial now under review the objectionable portions of the plea were stricken, but evidence tending to support the stricken portions was admitted, over timely and appropriate objections of the plaintiff, as shown by grounds 6 and 7 of the amendment to the motion for a new trial. Under the facts of the case this error requires a reversal of the judgment below.
Decided November 14, 1924.
Anderson & Jones, F. B. Hunter, Howell Cone, for plaintiff.
Hinton Booth, Fred T. Lanier, for defendant.
2. The other alleged errors are not likely to recur upon another trial of the ease.

Judgment reversed.


Luke and Blooclworth, JJ., concur.